Detailed Action
The following is a non-final rejection made in response to claims filed January 13th 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connection adapter having a pin receiver adapted to engage a pin adapter (see claim 5), as well as the port head extending from within the housing (see claim 6), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims cited in this section are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. No. 2012/0153740 (hereinafter referred to in this section as “SOAR” or “the SOAR patent” or “the SOAR reference”).
Regarding claims 1, 13, and 14, Soar teaches a tactical system comprising: a bottom edge disposed opposite a top edge; a set of side edges extending linearly from the bottom edge; a set of tapered edges connecting the set of side edges to the top edge, the set of tapered edges (see Figs. 1 and 2), the set of side edges, the top edge, and the bottom edge forming a peripheral edge of a frame body (armor plate 4 reads on the Applicant’s claimed frame body) sized and shaped for receipt into an integrated pocket formed by a first side of a protective vest exposed to an outside environment and a second side facing inwardly (the armor plate is configured to fit within pocket 22 stationed on a vest 20, the pocket has one side facing the outside environment and an opposite sight facing an operator when the vest is being worn; see para. [0135]),  the frame body configured to provide independent structural support to the protective vest (the armor plate 4 inherently adds rigidity to the vest when it is placed within its receiving pocket); 
and an electrical system coupled to the frame body (see Fig. 2), the electrical system comprising one or more ports (11) in communication with at least one of electrical or communication lines (the data nodes shown in Fig. 2 can transmit data and receive power through a single connector 12 connected to a connection point 11).
Regarding claims 2 and 15, Soar teaches that the electrical system includes a communications routing system (data nodes 16 are all interconnected through a common bus 10).
Regarding claim 3, Soar teaches that wherein the electrical system is routed about a periphery of the frame body (the data nodes 16 and the connection port 11 are positioned such that they are near the outer edges, i.e. the periphery, of the plate body).
Regarding claims 4-61, Soar teaches that the one or more ports comprises a universal adapter including an opening extending through the frame body (see port 11) and a connection adapter (12) for connecting a cable to the port (see Fig. 2).
Regarding claim 7, Soar teaches that ports are adapted to at least one of supply power or communicate data to and from equipment coupled to the one or more ports (see para. [0135]2).
Regarding claims 10 and 17, Soar teaches that the one or more ports are adapted to be connected to an external antenna (para. [0133] teaches that port 11 can be used to connect the electrical system to “other data devices and central soldier power using a single connector”; since an external antenna may be considered to be a type of data device, the port is considered to be adapted to perform the claimed functional limitation).
Regarding claims 11, 12, 18 and 19, Soar teaches that the electrical system includes an integrated antenna (7) and an integrated magnetic induction loop (see para. [0145]3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claims cited in this section are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2012/0153740 (hereinafter referred to in this section as “SOAR” or “the SOAR patent” or “the SOAR reference”).
Regarding claims 8, 9 and 16, Soar teaches an electrical system having a port (see rejection of claim 1 above), but fails to teach that the electrical system includes a multi-port hub as defined by these claims. 
While Soar fails to anticipate a multi-port hub in lieu of a single connection port, the differences between these claims and what Soar does in fact teach are considered to be obvious to a person of ordinary skill in the art.
The difference between a generic multi-port hub, as defined in the claims, versus the single port taught by Soar is considered to be related to a duplication of known parts. Duplicating the port connector of Soar and applying it to the electrical system taught by the reference would yield the limitations of the claims, in both form and function. The Soar reference neither expressly prohibits such a modification nor would such a modification render the device of Soar unsuitable for its intended purpose, such a modification would simply add an additional connection port to the electrical system.
MPEP 2144.04 cites ‘Duplication of Parts’4 as an exemplary common practice “which the court has held normally require[s] only ordinary skill in the art and hence are considered routine expedients”. The Examiner, in congruence with proper examination procedure, therefore considers the differences between the claimed subject matter and the teachings of the Soar patent to be within the scope of what is obvious to a person of ordinary skill in the art.
	
Allowable Subject Matter
Claim 20 is allowed.

Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641



    
        
            
        
            
        
            
        
            
    

    
        1 The port/connector configuration taught by the Soar reference are considered to be a structural equivalent of the port/connector limitations set forth in claims 5 and 6. Both port/connector configurations perform the same function (convey data and power; see para. [0135]) and the port/connector configuration taught by the Soar reference is not excluded by any explicit definition provided in the specification for what constitutes an equivalent. Based on the standard set forth in MPEP 2183, the teachings of Soar are considered to satisfy the requirements for making a prima facie case of equivalence.
        2 From para. [0135]: “The plate connection 11 allows the plate to be connected to the soldier system connection point 12 that provides both central power which may be a separate soldier system battery 24, and access to the soldier system data bus.”
        3 From para. [0145]: “Data from the device interface electronics 97 are passed to the inductive data processor block 96, which encodes and modulates 98 the NFC signal and generates the magnetic field using for example a low power data bridge driver 93 transmitting the data inductively via the secondary data coil or antenna 41 via the magnetic field 94 that communicates through the air gap 51 with the primary inductive data coil or antenna 7.”
        4 See sect. VI, sub sect. B